Douglas, J.,
concurring. I concur with the well-reasoned opinion of the majority. I write separately to point out that this case is about Civ.R. 41(B)(1) and, not surprisingly, the dissent does not even mention the rule or its wording— and for good reason. In part, the rule states that a court may, “after notice to the plaintiffs counsel, dismiss an action or claim.” This court ruled on the “notice” provision in Logsdon v. Nichols (1995), 72 Ohio St.3d 124, 647 N.E.2d 1361. That case ended any confusion until our decision in Quonset Hut, Inc. v. Ford Motor Co. (1997), 80 Ohio St.3d 46, 684 N.E.2d 319, which once again clouded the issue. In agreeing with the majority herein, I continue to adhere to the teachings of Logsdon and to my dissent in Quonset Hut. See id. at 49-51, 684 N.E.2d at 322-324.